Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 10, 2017

The Court of Appeals hereby passes the following order:

A17A0396. JAMES R. SIMS et al. v. ALTISOURCE RESIDENTIAL, LP.

      This case began as a dispossessory proceeding in magistrate court. After the
magistrate court entered judgment in favor of plaintiff Altisource Residential, LP,
defendants James Sims and Melveta Hill-Sims appealed to the superior court. The
superior court also entered judgment in favor of the plaintiff. The defendants then
filed this direct appeal. We lack jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003); see also
OCGA § 5-6-35 (a) (1). The defendants’ failure to comply with the discretionary
appeal procedure deprives us of jurisdiction over this appeal, which is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          05/10/2017
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                          , Clerk.